Citation Nr: 0809816	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-36 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970 and from February 1972 to February 1974.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2004-issued rating decision of the Department of 
Veterans Affairs (VA) Atlanta Regional Office (RO) in 
Decatur, Georgia, that denied entitlement to automobile and 
adaptive equipment or adaptive equipment only.


FINDINGS OF FACT

1.  The veteran has not permanently lost the use of one or 
both feet due to service-connected disability. 

2.  Ankylosis of one or both knees or one or both hips is not 
shown.


CONCLUSION OF LAW

The criteria for entitlement to automobile and adaptive 
equipment are not met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.350, 3.808, 4.63 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  VA's notice must be provided to 
the claimant prior to an initial unfavorable decision by VA.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
letter addressed the criteria for an automobile allowance or 
adaptive equipment but did not address the effective date 
provisions, such error is not unfairly prejudicial to the 
veteran because the benefit sought must be denied.  Because 
the claim is denied, no effective date will be assigned. 

VA also has a duty to assist in other development of the 
claim.  This includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether a VA medical examination should be 
provided or medical opinion obtained with respect to a claim 
for benefits, there are four factors for consideration.  
These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and, (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence 
that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, neither an examination nor a medical opinion is 
needed because the left above the knee amputation (AKA) is 
clearly due to post-service injury.  Previous claims pursuant 
to the provisions of 38 U.S.C.A. § 1151 and compensation for 
AKA have failed and are not currently pending.  The claimant 
has not claimed entitlement based on vision loss or claimed 
loss of use of a hand.  

Because all necessary development has been accomplished, 
Board review may proceed without prejudice to the claimant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the 
claimant nor his representative has identified and the record 
does not otherwise identify any additional evidence necessary 
for fair adjudication of the claim.  No further assistance to 
the claimant is required to fulfill VA's duty to notify and 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).




Automobile and Adaptive Equipment or Adaptive Equipment Only

Eligibility for financial assistance to purchase one 
automobile or other conveyance and necessary adaptive 
equipment is warranted where one of the following exists as 
the result of injury or disease incurred or aggravated during 
active service: (1) Loss or permanent loss of use of one or 
both feet; (2) Loss or permanent loss of use of one or both 
hands; (3) Permanent impairment of vision of both eyes: 
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; for adaptive 
equipment eligibility only: ankylosis of one or both knees or 
one or both hips.  38 C.F.R. § 3.808 (2007).

Entitlement to these benefits is based upon a finding that 
the disability which causes the loss of use is service-
connected.  "Loss of use" of an extremity, as defined at 
38 C.F.R. §§ 3.350(a)(2) and 4.63, is where "no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of the election 
below the elbow or knee, with use of a suitable prosthetic 
appliance."  The determination of loss of use will be made on 
the basis of the actual remaining function, whether the acts 
of grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a) (2) and 4.63 (2007). 
Examples offered at 38 C.F.R. § 3.350(a)(2) for loss of use 
of a foot include extremely unfavorable ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.

The veteran has not claimed entitlement to benefits based on 
a service-connected vision disability, or service-connected 
loss of use of a hand, or service-connected ankylosis of one 
or both knees or one or both hips.  

The claims file reflects that service connection is in effect 
for residuals of a left patella injury, rated 10 percent 
since March 1970.  The rating is protected by virtue of 
38 C.F.R. § 3.951(b) (2007), although an AKA has been 
performed on the left.  The salient feature of this case is 
that the left AKA is not service-related and is, in fact, due 
to post-service injury.  Although the veteran attempted to 
establish that additional disability resulted from VA 
hospitalization or treatment for the left AKA, in November 
1988, the Board denied compensation under 38 U.S.C.A. § 1151 
(then 38 U.S.C.A. § 351).  Thus, loss of the left foot, while 
certainly shown in this case, is not due to service-connected 
disability.   

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Entitlement to 
automobile and adaptive equipment must be denied.



ORDER

Entitlement to automobile and adaptive equipment is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


